Citation Nr: 1310413	
Decision Date: 03/29/13    Archive Date: 04/09/13

DOCKET NO.  10-46 586	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to service connection for a left hip disability.


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

C. J. Houbeck, Counsel



INTRODUCTION

The Veteran had active service from June 1958 to March 1962.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.

The Board has not only reviewed the Veteran's physical claims file, but also his Virtual VA electronic claims file to ensure a total review of the evidence.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran is seeking entitlement to service connection for a left hip disability.  The Board has determined that the additional development is required prior to the adjudication of the claim.  

In this case, the Veteran claims that his current arthritis of the left hip was caused by an incident when he was knocked to the ground by the backwash of a jet aircraft engine.  In the Veteran's October 2009 claim, he contended that he was hospitalized for one week following the incident.  The Board notes that no hospitalization records have been obtained or associated with the claims file.  There appears to be some discrepancy in the record as to the precise time and location of the incident involving the jet engine.  In his October 2009 claim, the Veteran reported that the incident occurred in approximately 1960 and that he was treated at the Clark Air Base hospital in the Philippines.  The Veteran's service treatment records, however, note that a strikingly similar incident involving the backwash of a jet engine occurred in May 1959 while the Veteran was stationed at Stewart Air Force Base in New York and that he received treatment at the 329th United States Air Force Dispensary at Stewart Air Force Base.  Given the potential disparity of records, the Veteran should be contacted to determine the precise location and approximate time of the incident and then any associated hospitalization or other treatment records should be sought.  Regardless of the Veteran's response, records from the April 1959 hospitalization should be obtained.  

In addition, the Board notes that the Veteran was afforded a VA examination in August 2010 and the examiner noted that the only evidence of record was the service treatment record referenced above showing treatment in May 1959 for a contusion of the left thigh.  As such, the examiner concluded that it was not likely that a contusion of the thigh would be the cause of the Veteran's hip pain and it was more likely that the cause was the Veteran's lifestyle.  

A subsequent October 2010 VA treatment record, by contrast, indicated, "Osteoarthritis in the hip which may be traumatic in the past and later on changed to degenerative arthritis.  It could be related to his previous injury to left thigh while he was in the service."

In light of the October 2010 treatment record and possible additional service treatment records involving the left hip, the Board concludes that an addendum opinion from the August 2010 VA examiner is warranted.  See Stefl v. Nicholson, 21 Vet. App. 120, 124-25 (2007) (an adequate VA medical examination must consider the Veteran's pertinent medical history); Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) (if the medical evidence of record is insufficient, the Board is free to supplement the record by seeking an advisory opinion or ordering a medical examination).

The RO/AMC should also take this opportunity to obtain the relevant records of any and all recent VA medical treatment, from January 2012 to the present.

Accordingly, the case is REMANDED for the following action:

1.  Obtain all medical records and hospitalization records from all applicable VA medical facilities from January 2012 to the present.  If there are no such records, this should be documented in the claims folder.

2.  Contact the Veteran to clarify whether the claimed in-service injury to the left hip and subsequent week of hospitalization occurred at the Clark Air Base in the Philippines and/or at Stewart Air Force Base in New York.

3.  Then, contact all relevant federal records depositories to determine if additional service treatment records are available, to include treatment records from Clark Air Base in the Philippines and/or clinical records pertaining to hospitalization at the 329th United States Air Force Dispensary at Stewart Air Force Base in New York in April 1959, and associate such records with the claims file.  

Regardless of the Veteran's response, records of hospitalization at Stewart AFB must be requested.  

All attempts to fulfill this development should be documented in the claims file.  If after continued efforts to obtain the records it is concluded that it is reasonably certain they do not exist or further efforts to obtain them would be futile, the AMC must notify the Veteran and (a) identify the specific records the AMC is unable to obtain; (b) briefly explain the efforts that the AMC made to obtain those records; (c) describe any further action to be taken by the AMC with respect to the claim; and (d) inform the Veteran that he is ultimately responsible for providing the evidence.  

The Veteran should also be informed that he can submit alternate evidence to supplement the available service treatment records.  See M21-1MR, Part III, Subpart iii, Chapter 2, Section E.27.b.

4.  After the above evidence is obtained, to the extent available, obtain a supplemental opinion from the examiner who conducted the August 2010 VA examination.  If the examiner is not available, obtain an opinion from another appropriate medical professional.  If the reviewer determines that additional examination of the Veteran is necessary to provide a reliable opinion, such examination should be scheduled.  However, the Veteran should not be required to report for another examination as a matter of course, if it is not found to be necessary.  The claims file must be made available to and reviewed by the reviewer/examiner.  

The reviewer/examiner is asked to provide an opinion regarding whether it is as least as likely as not (50 percent probability or more) that any current disability of the left hip, to include arthritis, was incurred in or is otherwise related to the Veteran's military service, to include the claimed accident involving the jet engine.  

It would be helpful if the examiner/reviewer would use the following language, as may be appropriate: "more likely than not" (meaning likelihood greater than 50%), "at least as likely as not" (meaning likelihood of at least 50%), or "less likely than not" or "unlikely" (meaning that there is a less than 50% likelihood).  The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.  The examiner/reviewer should provide a complete rationale for any opinion provided.

5.  After the above is complete, readjudicate the Veteran's claim.  If the claim remains denied, issue a supplemental statement of the case (SSOC) to the Veteran and his representative, and they should be given an opportunity to respond, before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


